DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention 1 and SEQ ID NO: 15 in the reply filed on 08/02/2021 is acknowledged.  Claims 9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8 and 10-16 and SEQ ID NO: 15 are under consideration in this Office Action. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claim 1-8 and 10-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the phases “position corresponding to position 36 of SEQ ID NO: 1 is any amino acid other than P” and “position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.  Dependent claims 2-5, 7, 8, and 10-16 are also rejected because they do not correct the defect.

	Claims 2 and 3 recite the phrase “position corresponding to position 36 of SEQ ID NO: 1” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.

	Claims 4 and 5 recite the phrase “position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.

	Claim 6 recites the phrase “uracil-binding pocket comprises a consecutive amino acid sequence” which renders the claim vague and indefinite since it is unclear if the uracil-binding pocket comprises each of SEQ ID NOs: 199-203.  Claim 6 recites the phrase “family B polymerase catalytic domain comprises a consecutive amino acid sequence” which renders the claim vague and indefinite since it is unclear if catalytic domain comprises each of SEQ ID NOs: 204-217.  Claim 6 recites the phrase “X1 is within 50 residues of the N-terminus of the family B polymerase N-terminal domain comprising a uracil-binding pocket; and wherein X2 is within 20 residues of the C-terminus of the family B polymerase catalytic domain” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.

	Claim 13 recites the phrase “the amino acid residue at the position of the amino acid sequence that corresponds to position 408 of SEQ ID NO: 1 is a serine” which renders the claim vague and indefinite since the specific amino acid positions are not known because the claim does not recite a specific SEQ ID NO for the amino acid sequence of the claimed thermophilic DNA polymerase.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein said uracil-binding pocket has H at position 36, said family B polymerase catalytic domain has S at a position 408 and Q at position 762, and said thermophilic DNA polymerase comprises the amino acid sequence of SEQ ID NO: 95 and has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus 
The nature and breadth of the claims encompass any thermophilic DNA polymerase of any amino acid sequence and structure comprising a family B polymerase N- terminal domain of any amino acid sequence and structure comprising a uracil-binding pocket of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NOs: 115-121 and 162-168; a family B polymerase catalytic domain of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NO: 15; and non-specific double-stranded DNA-binding domain of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to any of SEQ ID NOs: 53 to 62, the said family B polymerase N-terminal domain comprising a uracil-binding pocket having an amino acid sequence in which the position corresponding to position 36 of SEQ ID NO: 1 is any amino acid other than P, and the family B polymerase catalytic domain having an amino acid sequence in which the position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue.  The nature and breadth of the claims encompass any thermophilic DNA polymerase of any amino acid sequence and structure comprising a family B polymerase N- terminal domain of any amino acid sequence and structure comprising a uracil-binding pocket comprising a consecutive amino acid sequence of RX1YIY (SEQ ID NO: 199), Q X1YIY (SEQ ID NO: 200), E X1YIY (SEQ ID NO: 201), E X1YFY (SEQ ID NO: 202), or R X1YFY (SEQ ID NO: 203), wherein X1 is any amino acid other than P; and wherein the family B polymerase catalytic domain comprises a consecutive amino acid sequence of WQKTX2 (SEQ ID NO: 204), X2QTGL (SEQ ID NO: 206), KTX2QT (SEQ ID NO: 208), YQKTX2 (SEQ ID NO: 205), X2QVGL (SEQ ID NO: 207), KTX2QV (SEQ ID NO: 209), YQSSX2 (SEQ ID NO: 210), X2QTGL (SEQ ID NO: 206), SSX2QT (SEQ ID NO: 211), TGRVX2 (SEQ ID NO: 212), X2KSLL (SEQ ID NO: 213), RVX2KS (SEQ ID NO: 214), TGRSX2 (SEQ ID NO: 215), X2RTLL (SEQ ID NO: 216), or RSX2RT (SEQ ID NO: 217), wherein X2 is a neutral amino acid residue; wherein X' is within 50 residues of the N-terminus of 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed thermophilic DNA polymerase.
The specification only provides guidance, prediction, and working examples for a thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein said uracil-binding pocket has H at position 36, said family B polymerase catalytic domain has S at a position 408 and Q at position 762, and said thermophilic DNA polymerase comprises the amino acid sequence of SEQ ID NO: 95 and has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain from any biological source and determining whether the thermophilic DNA polymerase has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 15; identifying positions corresponding to positions 36, 408, and 762 of SEQ ID NO: 1 and making amino acid substitutions at the identified positions; and searching and 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-5, 7, 8, and 10-16 are also rejected because they do not correct the defect.


7.	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of thermophilic DNA polymerases of any amino acid sequence and structure comprising a family B polymerase N- terminal domain of any amino acid sequence and structure comprising a uracil-binding pocket of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NOs: 115-121 and 162-168; a family B polymerase catalytic domain of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to SEQ ID NO: 15; and non-specific double-stranded DNA-binding domain of any amino acid sequence and structure including an amino acid sequence having  at least 80%, 85%, 90%, 95%, 98%, 99%, or 100% identity to any of SEQ ID NOs: 53 to 62, the said family B polymerase N-terminal domain comprising a uracil-binding pocket having an amino acid sequence in which the position corresponding to position 36 of SEQ ID NO: 1 is any amino acid other than P, and the family B polymerase catalytic domain having an amino acid sequence in which the position corresponding to position 762 of SEQ ID NO: 1 is a neutral amino acid residue.  The claims are drawn to a broad and widely varying genus of thermophilic DNA polymerases of any amino acid sequence and structure comprising a family B polymerase N- terminal domain of any amino acid sequence 

According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of thermophilic DNA polymerases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with thermophilic DNA polymerases having increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.
The specification as originally filed discloses a thermophilic DNA polymerase comprising a family B polymerase N- terminal domain comprising a uracil-binding pocket and a family B polymerase catalytic domain, wherein said uracil-binding pocket has H at position 36, said family B polymerase catalytic domain has S at a position 408 and Q at position 762, and said thermophilic DNA polymerase comprises the amino acid sequence of SEQ ID NO: 95 and has increased inhibitor tolerance compared to the wild-type Pfu DNA polymerase comprising the amino acid sequence of SEQ ID NO: 1.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of thermophilic DNA polymerases of any amino acid sequence and structure comprising a family B polymerase N- terminal domain of any amino acid sequence and structure .



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012177695 (12/27/2012; IDS filed 08/27/2020) in view of US Patent No. 8481685 (07/09/2013; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Li et al.  (Biotechnol Bioeng. 2014 Jul;111(7):1273-87. Epub 2014 May 6; PTO 892), US Patent No. 6627424 (09/30/2003; PTO 892), Accession P39476 (01-FEB-1995; PTO 892).

WO2012177695 (12/27/2012; IDS filed 08/27/2020) teaches a DNA polymerase comprising the amino acid sequence of SEQ ID NO: 2 which is 93.9% identical to the amino acid sequence of SEQ ID NO: 1 of the instant application and has compared to SEQ ID NO: 1 the substitutions A408S and R762K, where the polymerase has 3'-5' exonuclease activity, improved efficiency of amplification in particular for long amplicons, and improved fidelity (See entire publication and claims especially claims 1-20 and Example 1).  

US Patent No. 8481685 teach the creation of modified DNA polymerases containing amino acid alterations based on mutations identified in directed evolution experiments to select enzymes that are better suited for applications in recombinant DNA technologies, including enzymes which have altered enzyme activity, fidelity, processivity, elongation rate, stability, or solubility. US Patent No. 8481685 teach a modified DNA polymerases, including a chimeric family B DNA polymerase Kofu with a number of substitution mutations including R765I (see 

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Li et al. teach protein engineering strategies for making improved enzymes and enzymes with new activities including structure-guided protein design, computational design, and the use of novel scaffolding and compartmentalization techniques; and applications including improving production of biofuels using enzymes with altered cofactor specificity, production of high-value chiral compounds by enzymes with tailored substrate specificities, and accelerated cellulose degradation via multi-enzyme scaffold assemblies  (see entire publication especially pages 1274-85 and Figures 1-4).

US Patent No. 6627424 teaches a protein comprising two heterologous domains: a sequence non-specific double-stranded nucleic acid binding domain and a DNA polymerase domain.  US Patent No. 6627424 specifically teach that the sequence non-specific double-stranded nucleic acid binding domain is a Sso7d binding domain or a Sac7d binding domain and US Patent No. 6627424 teaches that the DNA polymerase domain may be any DNA polymerase.  US Patent No. 6627424 teach that the presence of the sequence-non-specific double-stranded nucleic acid binding domain enhances the processive nature of the nucleic acid modifying domain compared to an identical protein not having a sequence-non-specific nucleic acid binding domain joined thereto.  US Patent No. 6627424 teaches the construction of a Pfu-Sso 7d fusion protein in which the sequence non-specific double-stranded nucleic acid binding domain is attached to the C-terminal of a Pfu DNA polymerase catalytic domain.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by US Patent No. 8481685, Bornscheuer et al., and Li et al. on the DNA polymerase of WO2012177695 to substitute a H (histidine) the position corresponding to position 36 of SEQ ID NO: 1,  and link the Sso7d binding domain or a Sac7d binding domain and US Patent No. 6627424 or the DNA-binding domain of Accession P39476 to the DNA polymerase of WO2012177695.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have modified DNA polymerase having improved efficiency of amplification and increased inhibitor tolerance.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes including DNA polymerase are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652